PAGE 1 tutr nf irluwurr SECRETARY OF STATE DIVISION OF CORPORATIONS P.O.BOX 898 DOVER, DELAWARE !9903 TAX USA INC 11350 RANDOM HILLS RD STE 800 FAIRFAX VA 22030 11-22-2013 MOBODEXTER INC 5437467 0102S Incorp Delaware Stock Co. Receiving/Indexing 25.00 Certification Fee 50.00 Data Entry Fee 5.00 Court Municipality Fee, Wilm. 20.00 Surcharge Assessment-New Castle 6.00 Page Assessment-New Castle Count 18.00 Expedite Fee, 24 Hour 50.00 FILING TOTAL 189.00 TOTAL PAYMENTS 189.00 SERVICE REQUEST BALANCE .00 Incorporation Fee Vefaware PAGE 1 11ie J'irst State I, JEFFREY W. BULLOCK1 SECRETARY OF STATE OF THE STATE OF
